Citation Nr: 0638324	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to October 
1986, with a period of prior active service of 8 years, 7 
months, and 1 day.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the RO granted an increased 
rating to 40 percent for service-connected degenerative disc 
disease of the lumbar spine, effective June 29, 1999, the 
effective date for the grant of service connection for that 
disability.  

The veteran testified at a Travel Board hearing in January 
2005.  A transcript of the hearing has been associated with 
the claims folder.
 
In an April 2005 decision, the Board remanded the veteran's 
claim for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board remanded the veteran's increased 
rating claim in April 2005 for additional evidentiary 
development pursuant to VA's duty to assist.  38 U.S.C.A. 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  When the 
Board issues a remand, it confers on the veteran, as a matter 
of law, the right to compliance with the remand orders, and 
the Board itself errs when it fails to ensure such 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case, the Board finds that VA has not substantially 
complied with the directives of the remand, and the veteran's 
claim must again be sent back.

In the April 2005 remand, the Board noted that the veteran 
had indicated in his testimony before the Board in January 
2005 that he would undergo a VA examination at the 
Gainesville or Lake City, Florida VAMC, in February 2005 
which would include an assessment of his back and be 
conducted by a Dr. Tranbantram.  Unfortunately, the Board did 
not direct VA's Appeals Management Center (AMC) to request 
the records of this examination in the indented paragraphs of 
the remand, and it appears that the AMC did not make any such 
request.  Nevertheless, the records may be relevant to the 
veteran's increased rating claim, and therefore, the case 
must be remanded again to attempt to obtain any VA medical 
records relating to this veteran's February 2005 VA 
examination at the Gainesville or Lake City, Florida VAMC 
conducted by a Dr. Tranbantram.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) (". . . an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable error. 
. .").  As the veteran also indicated at his Travel Board 
hearing that he had yearly VA medical appointments, steps 
should also be taken to obtain any VA medical records 
addressing the veteran's lumbar spine disability dated June 
1998 to the present.  Documentation of such a request should 
be associated with the claims folder.  If necessary, the 
veteran should be asked to identify the dates and places of 
his VA treatment.

Pursuant to the Board's previous remand, the veteran did 
receive a VA compensation and pension (C&P) examination for 
his spine in May 2005.  The claims folder, however, was not 
available and reviewed by the examiner in conjunction with 
the examination.  Private medical records comprise most of 
the evidence of record and indicate that the veteran may 
suffer from neurologic conditions, such as sciatic neuralgia, 
attributable to his lumbar spine disorder.  Although the VA 
examiner concluded that the veteran's neurological complaints 
and symptomatology were "embellished," he was unable to 
review the private medical records and therefore did not 
address the findings of the private examiners in reaching his 
conclusion.  Another VA examiner did review the veteran's 
claims folder in May 2006 and provided a written assessment.  
That report, however, still did not address the private 
medical evidence, most notably from Advanced Health Care 
Center, concerning both orthopedic and neurologic 
symptomatology.  On remand, therefore, the veteran must be 
provided with a new VA C&P spine examination.  The VA 
examiner must address both orthopedic and neurological 
symptomatology and must address the medical evidence of 
record, including that from Advanced Health Care Center, in 
providing any conclusions regarding the nature and severity 
of the veteran's degenerative disc disease of the lumbar 
spine. 

On remand, the veteran should also be afforded an opportunity 
to identify any private medical treatment, relevant to his 
lumbar spine disability, received since January 2006, the 
date of the most recent private medical evidence of record.  
Appropriate action must then be taken to obtain the 
identified records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and any updated RO 
protocol.

2.  The veteran should be afforded an 
opportunity to identify any private 
medical treatment, relevant to his lumbar 
spine disability, received since January 
2006, the date of the most recent private 
medical evidence of record.  Appropriate 
action must then be taken to obtain the 
identified records.

3.  Steps must be taken to obtain any VA 
medical records addressing the veteran's 
lumbar spine disability dated June 1998 to 
the present.  Documentation of such a 
request should be associated with the 
claims folder.  If necessary, the veteran 
should be asked to identify the dates and 
places of VA treatment.
 
Specific action must be taken to obtain 
any VA medical records relating to the 
veteran's February 2005 examination at the 
Gainesville or Lake City, Florida VAMC.  
In his testimony before the Board in 
January 2005, the veteran reported the 
examination would include an assessment of 
his back and be conducted by a Dr. 
Tranbantram.

4.  After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA Spine examination to 
determine the current nature and severity 
of his lumbar spine degenerative disc 
disease.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
must be performed, including nerve 
conduction tests.

The examiner must provide an assessment of 
both orthopedic and neurologic 
symptomatology, if any, that is associated 
with the veteran's degenerative disc 
disease.

In regard to orthopedic symptomatology, 
the examination report should include an 
assessment of any degenerative changes; 
the presence of favorable or unfavorable 
ankylosis of the spine; the range of 
motion of the lumbar spine, in degrees, 
noting by comparison the normal range of 
motion of the lumbar spine; the extent of 
any observed painful motion, 
incoordination, weakened movement, and 
excess fatigability with the resulting 
functional impairment assessed in terms of 
additional degrees of motion; and whether 
there would be additional limits on 
functional ability, expressed in degrees 
of motion, due to repeated use or flare-
ups.

In regard to neurologic symptomatology, 
the examination report should include an 
assessment of the existence, frequency, 
and extent of all neurologic symptoms, if 
any, that are attributable to the 
veteran's lumbar spine disorder and 
include an assessment of any related 
functional impairment.  The examiner 
should identify the nerves or nerve groups 
affected and, with each nerve or nerve 
group identified, indicate whether there 
is complete paralysis; mild, moderate, or 
severe incomplete paralysis; neuritis; or 
neuralgia.  The examiner must address the 
private medical evidence of record, 
particularly the records from Advanced 
Health Care Center, which indicate sciatic 
neuralgia attributable to the veteran's 
lumbar spine disorder.

5.  Thereafter, the AMC should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to an increased rating for his 
service-connected degenerative disc 
disease of the lumbar spine must be 
readjudicated.

The veteran's claim should be reviewed 
under both the old and revised schedular 
criteria for evaluating the spine that 
were in effect both prior to and after 
September 23, 2002 and September 26, 2003, 
including the criteria for evaluating 
intervertebral disc syndrome based on 
incapacitating episodes.  If examination 
findings require consideration of 
neurologic complaints or symptoms under a 
diagnostic code for a neurologic 
disability, then the RO must provide the 
veteran with notice of the corresponding 
neurologic diagnostic code under which 
that consideration was given.

If the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


